NUMBER 13-14-00303-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


RICHARD BIANCHI,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 343rd District Court
                        of Aransas County, Texas.


                                        ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam
       On May 29, 2014, Richard Bianchi, the appellant in the above-styled and

numbered cause, filed his notice of appeal from the judgment rendered by the 343rd

District Court of Aransas County granting the State’s quo warranto petition and removing

Bianchi from the office of County Attorney of Aransas County. See TEX. R. APP. P. 28.1(a)

(stating that “appeals in quo warranto proceedings . . . are accelerated appeals”). For the
reasons set forth below, the Court now enters this order modifying the time to file briefs.

See TEX. R. APP. P. 38.6(d) (“Modifications of Filing Time”).

                                        I. BACKGROUND

        On June 2, 2014, Bianchi filed in this Court an “Emergency Motion for Suspension

of Judgment and Motion to Reverse, Vacate or Modify Trial Court Ruling Enforcing

Judgment.” This Court, having examined and fully considered Bianchi’s emergency

motion, issued an order on June 2, 2014 that granted Bianchi’s motion, in part, insofar as

we suspended enforcement of the orders issued by the district court on May 28, 2014

and May 30, 2014 and ordered the district court’s orders stayed pending further order of

this Court or final disposition of this appeal.

        In our order entered on June 2, 2014, we requested that the State, acting by and

through the Aransas County District Attorney, Michael Welborn, file a response to

Bianchi’s emergency motion. The State filed its response on June 6, 2014. In its

response, the State requested that this Court lift, partially lift, or clarify the stay currently

in effect in this cause. On June 11, 2014, the Court, having examined and fully considered

the State’s request, entered an order granting the State’s request, in part, insofar as we

clarified that the stay previously issued in this cause does not affect or impair the ability

or duty of the Aransas County Commissioners’ Court with regard to any actions that would

be encompassed in its normal course of business, including, but not limited to, any

potential appointments. All other relief sought by the State was ordered carried with the

case.




                                                  2
                          II. MODIFICATION OF TIME TO FILE BRIEFS

       Ordinarily, in an accelerated appeal such as this, the time to file briefs is governed

by Rule 38.6(a)–(c) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

28.1(e) (“The deadlines and procedures for filing the record and briefs in an accelerated

appeal are provided in Rules 35.1 and 38.6.”); see also TEX. R. APP. P. 38.6(a)–(c) (“Time

to File Briefs”). However, this Court has discretion to “make any . . . appropriate order

that the law and the nature of the case require.” TEX. R. APP. P. 43.6. Furthermore, the

rules of appellate procedure specifically provide that the Court may, in the interests of

justice, shorten the time for filing briefs and for submission of the case. See TEX. R. APP.

P. 38.6(d) (“Modification of Filing Time”).

       The Court, having examined the law and the nature of the case, is of the opinion

that in the interests of justice, an appropriate order should be issued to shorten the time

for filing briefs and for submission of the case. See id. Accordingly, the Court hereby

orders the time for filing briefs in this cause shortened by modifying the applicable

deadlines provided in Rule 38.6(a) and (b) of the Texas Rules of Appellate Procedure,

respectively, from “20 days” to 10 days for the appellant’s brief and from “20 days” to 10

days for the appellee’s brief. See TEX. R. APP. P. 38.6(a)–(b), (d). The time period for the

appellant to file his appellate brief under Rule 38.6(a), as modified herein, will commence

upon the filing of the reporter’s record in this cause. See TEX. R. APP. P. 38.6(a)(2), (d).

The Court discourages the parties from requesting any extension of time to file their

respective briefs that will cause a delay in the submission of the case.

       Finally, the rules of appellate procedure generally provide that “[t]he appellant may

file a reply brief addressing any matter in the appellee’s brief.” TEX. R. APP. P. 38.3.



                                              3
However, the rules also provide that “the appellate court may consider and decide the

case before a reply brief is filed.” Id. Furthermore, in the context of an accelerated appeal

such as this, the rules further provide that “[t]he appellate court may allow the case to be

submitted without briefs.” TEX. R. APP. P. 28.1(e). The Court, having examined the law

and the nature of the case, is of the opinion that this case should be submitted without a

reply brief. See id. Accordingly, the Court will consider and decide the case without a

reply brief. Id. The Court discourages Bianchi from requesting leave to file a reply brief.

       IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed the
18th day of June, 2014.




                                             4